Title: From George Washington to the Pennsylvania Council of Safety, 28 March 1777
From: Washington, George
To: Pennsylvania Council of Safety



Gentlemen
Head Quarters Morris Town 28th March 1777

I am glad to find by your publication in the pennsylvania Gazette of the 19th instant that you have compleated your arrangement of Feild Officers, by means of which I hope the recruiting of your Battalions will go on more briskly than it has done heretofore.
By the promotion of Major Butler and death of the Colonel and Lieut: Colonel, the eighth Regiment of your State is left without a Feild Officer, I must therefore desire that you will order the three new Feild Officers to join immediately, for I can assure you that no Regiment in the Service wants them more. From the dissentions that have lately prevailed in that Corps, discipline has been much relaxed, and it will require strict Care and Attention to both Officers and Men to bring them back to a proper Sense of Subordination and duty—By the absence of Colo. Hand, the dismission of Colo. Chambers, and the Resignation of Major Ross (who I see is again promoted) the 1st Regt is likewise destitute of Feild Officers, and what adds to the Misfortune is, that Capt. Hamilton the Senior Officer was unluckily taken prisoner a few days ago as he was reconnoitering. I must therefore beg that you will order Colo. Hand immediately to join his Regiment and to bring with him such of his sick as are recovered, and what new Recruits have been lately inlisted. He left the Army some time ago for this purpose, but tho’ I have wrote to him expressly to come forward, I have never

heard of him, or from him, which I cannot account for, unless my letters have miscarried.
By the late powers granted to me by Congress, I had a right to fill up all commissions under the rank of Brigadiers Genl. But as I thought the Conventions, Assemblies or Councils of Safety of the different States were best acquainted with the persons proper to fill the necessary appointments, I was pleased to see, you had compleated your arrangements yourselves, in the first instance.
In order to prevent the inconveniencies and delays that may arise from any vacancies, that may happen in future, remaining unfilled, I shall take the liberty to make the appointments, always taking Care to pay a due Regard to Seniority, where Merit is equal. I have the Honor to be with Respect & Regard Gentn Your most obt Servt

Go: Washington


P.S. It is my wish that you would not only compleat the arrangement of your Feild Officers but of your Subalterns also before your Regiments take the Feild.

